PER CURIAM.
In this Anders1 appeal, Michael Angelo Ross appeals his conviction for sale or delivery of cocaine. Finding no reversible error, we affirm.
We write only to acknowledge appellant’s claim of ineffective assistance of trial counsel upon which we do not rule. Such a claim is more properly raised in a motion for postconviction relief. McKinney v. State, 579 So.2d 80 (Fla.1991). Our affirmance is without prejudice to appellant’s right to raise the claim of ineffective assistance of trial counsel by way of Florida Rule of Criminal Procedure 3.850.
AFFIRMED.
SHIVERS, MINER and ALLEN, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).